Citation Nr: 0627135	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  96-16 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a chronic 
cardiovascular disorder, to include hypertension, coronary 
artery disease, arteriosclerotic heart disease and residuals 
of a myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1943 to June 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1995 by the 
Department of Veterans Affairs (VA) New York, New York, 
regional office (RO).  In February 2001, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic heart disorder.  In February 2003, 
the RO determined that new and material evidence had been 
received to reopen the veteran's claim for service connection 
for bilateral hearing loss disability and denied the claim.  
In March 2003, the RO determined that new and material 
evidence had been received to reopen the veteran's claim for 
service connection for a chronic heart disorder and denied 
the claim.  

In January 2004, the veteran was afforded a hearing before 
the undersigned Veterans Law Judge.  The Board remanded the 
claims in June 2004.  The requested development has since 
been completed, and the case has been returned to the Board 
for further appellate review.


FINDINGS OF FACT

1.  The veteran developed bilateral hearing loss as a result 
of rheumatic fever during service.  



2.  The veteran's current chronic cardiovascular disorders, 
to include hypertension, coronary artery disease, 
arteriosclerotic heart disease and residuals of a myocardial 
infarction were first demonstrated many years after service, 
and have not been shown to be related to any events therein 
to include an episode of rheumatic fever.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

2.  A chronic cardiovascular disorder, to include 
hypertension, coronary artery disease, arteriosclerotic heart 
disease and residuals of a myocardial infarction was not 
incurred in or aggravated by active service, may not be 
presumed to have been incurred in service, and was not 
proximately due to or the result of the service-connected 
history of rheumatic fever.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2004 and July 2005 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters specifically informed the veteran that he should 
submit any additional evidence that he had in his possession.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial duty to assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board notes that the RO did not provide 
notice with respect to the effective-date elements of the 
claims, See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board concludes, however, that the appeal may be 
adjudicated without a remand for further notification.  With 
respect to the claim for hearing loss which is being granted, 
the Board notes that the RO will have an opportunity to 
provide notice regarding these elements at a later date.  
With respect to the claim for service connection for a 
cardiovascular disorder the matter is moot because the claim 
is denied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I  Entitlement To Service Connection For Bilateral Hearing 
Loss.

The veteran contends that his current hearing loss was caused 
or aggravated by rheumatic fever which he had during active 
service.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
organic disease of the nervous system or a chronic 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet.App. 439 (1995).  

The Board further finds that after weighing all of the 
evidence, the claim may be resolved in favor of the veteran.  
The Board finds there is sufficient credible evidence of 
rheumatic fever and an associated high fever in service.  The 
veteran has previously established service connection for 
history of rheumatic fever, rated as noncompensably 
disabling.

There is also evidence of a current hearing loss disability.  
The report of an audiology examination conducted by the VA in 
December 2004 shows on the authorized audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
80
75
LEFT
60
70
75
70
75

The average loss on the right was 76 decibels, and the 
average on the left was 73 decibels.  Speech audiometry 
revealed speech recognition ability of 66 percent in the 
right ear and of 70 percent in the left ear.

In addition, there are multiple medical opinions linking 
current hearing loss to the illness in service.  The VA 
audiology examination report dated in December 2004 shows 
that the veteran's claims file was reviewed and the examiner 
noted that it was 


documented that the veteran had rheumatic fever in service 
which was treated with aspirin and penicillin.  The examiner 
noted that there are also audiometric test results from 
2/20/45, 2/26/45 and 3/2/45 the results of which indicate a 
mild high frequency hearing loss bilaterally.  The veteran 
reported a history of decreased hearing acuity bilaterally 
for about 50 years.  He reported occasional noise exposure, 
but denied occupational exposure.  Following examination, the 
diagnoses were right and left ear moderately severe to 
profound sensorineural hearing loss.  The examiner further 
stated that "It is at least as likely as not that the 
veteran's hearing loss is etiologically related to the 
history of rheumatic fever he suffered in the service."  

Similarly, a letter dated in August 2005 from a VA clinical 
audiologist contains the following opinion:

The above named veteran's SMR's and C-file have 
been reviewed.  This veteran was seen for an 
audiological C&P on 12/30/04 at the Northport VAMC.  
It was this examiner's opinion at the time that the 
veteran's bilateral hearing loss was at least as 
likely as not related to the related to the history 
of rheumatic fever he suffered in the service.  
This opinion was rendered because high fever 
accompanies rheumatic fever and high fever is known 
to cause hearing loss.  Please see attached.  In 
addition, hearing loss was documented on tests 
performed on 2/20/45, 2/26/45, and 3/2/45.  

Associated with this above quoted VA opinion is an article 
from the Gallaudet University Press which indicates that the 
most common cause of sensorineural hearing loss is aging, 
although high fevers, ototoxic drugs and noise are other 
causes.  

The VA opinions attributes the veteran's current hearing loss 
in each ear to the illness during service.  In addition, the 
veteran's bilateral hearing loss meets the criteria to be 
classified as a hearing loss disability under VA regulations. 
See 38 C.F.R. § 3.385.  Accordingly, the Board concludes that 
hearing loss was incurred in service.  
II.  Entitlement To Service Connection For A Chronic 
Cardiovascular Disorder, To Include Hypertension, Coronary 
Artery Disease, Arteriosclerotic
 Heart Disease And Residuals Of A Myocardial Infarction.

During the hearing held in January 2004, the veteran 
testified as to his belief that his current cardiovascular 
disorder was the result of his episode of rheumatic fever 
during service.  The veteran recounted that he came down with 
rheumatic fever in April 1944 and was hospitalized until 
August 1944.  He reported that he later had a heart attack in 
1973 which was related to the rheumatic fever.  He reported 
that he had been told this by a cardiologist.  

As noted above, the veteran's service medical records show 
that he was treated for rheumatic fever during service.  It 
was noted that there were manifestations of the disease 
involving the heart.  The certificate of disability for 
discharge shows that the veteran was found to be disabled 
from further service due to rheumatic fever, acute, severe, 
recurrent.  Manifested by activity of four months duration, 
polyarthritis, fever, tachycardia, elevated sedimentation 
rate, changing murmurs, electrocardiograph changes, left 
pleural effusion, and good response to salicylates.  

The report of a VA examination conducted in January 1946 also 
reflects that the diagnoses included sinus tachycardia, 
residual of rheumatic fever.  A letter dated in January 1946 
from E. Secondari, M.D. indicates that the veteran had a 
history of rheumatic fever in service and had a valvular 
lesion which had not yet developed to mitral stenosis and 
insufficiency.  He stated that it was too early to state what 
would be the end resulted of his disease.  Al letter dated in 
February 1946 from Lawrence Nuccio, M.D., contains similar 
information.  

Significantly, neither the service medical records nor the 
early post service medical records contain any references to 
the specific cardiovascular disease for which the veteran is 
currently seeking service connection, namely hypertension, 
coronary artery disease, arteriosclerotic heart disease and 
residuals of a myocardial infarction.  



Later records show no disabling cardiac symptoms of the 
rheumatic fever.  The report of a VA examination conducted in 
June 1954 shows that the rheumatic fever was noted only by 
history.  An electrocardiogram was interpreted as being 
normal.  His pulse was 80, and blood pressure was 120/80.  
The heart sounds were of good quality and no murmurs were 
heard.  

The earliest post service indication of the possible presence 
of the currently claimed heart disorder is from many years 
after separation from service.  A VA examination report dated 
in May 1973 reflects that the diagnosis was probable ischemic 
heart disease secondary to coronary artery atherosclerosis.  

Although a heart disorder and hypertension are currently 
shown, there is no medical evidence to link them to service, 
or to identify their manifestations within the year following 
service.  The Board has reviewed a letter from John J. 
Ricciardelli, M.D., dated in February 2000, but finds that 
the letter offers no significant support for the claim.  The 
doctor noted the history of rheumatic fever in service with a 
diagnosis of rheumatic carditis with a valvular lesion for 
which he takes antibiotic prophylaxis during dental or other 
invasive procedures, and that there is always the potential 
of valvular stenosis and or insufficiency in this condition 
and this could potentially compromise his current cardiac 
condition.  The doctor further noted that the veteran was 
recently hospitalized in July of 1999 and found to have 
significant coronary artery disease which required two stents 
to be implanted.  Significantly, however, Dr. Ricciardelli 
did not offer an opinion linking the current coronary artery 
disease which required the stents to the rheumatic fever in 
service many years ago.  

The only medical opinions which specifically consider the 
question of whether the current cardiovascular disease is 
related to service weigh against the claim.  The report of a 
VA heart examination conducted in March 2003 reflects that 
the examiner concluded that at present, aside from mild and 
insignificant aortic insufficiently with mild deformity of 
the aortic valve leaflets, there is no further 


evidence of residual rheumatic heart disease.  There is no 
evidence of significant dysfunction due to the antecedent 
rheumatic fever.  The examiner further noted that the veteran 
first developed coronary artery disease in 1973.  His 
coronary disease was mild and under good control.  The 
examiner stated that he was aware of no connection between 
rheumatic fever, rheumatic heart disease and the development 
of atherosclerotic heart disease.  The examiner further 
stated that the veteran's atherosclerotic heart disease could 
be attributed to his hypertension and hyperlipidemia and 
smoking.  The examiner concluded that the risk factors for 
coronary artery disease were certainly adequate to explain 
the development of this problem without the need to evoke any 
contribution by the antecedent acute rheumatic fever.  

Similarly, the report of a VA heart examination conducted in 
December 2004 reflects that the examiner reviewed the 
veteran's claims file, took his history, and conducted a 
physical examination.  The diagnosis was:  

Coronary artery disease, status post angioplasty 
and stent placement x 2 in 1999.  That is his 
cardiovascular disability at this time.  After 
reviewing the c-file including notes from Dr. 
Ricciardelli dated 
Feb 04, 2000 and the previous compensation and 
pension examination done by Dr. Mallis March 5, 
2003; I would have to agree with Dr. Mallis' 
assessment that there is no evidence linking 
service-connected acute rheumatic fever with 
coronary artery disease manifested by heart attack 
in 1973 and angioplasty in 1980 and 1990.  In 
addition, I could not find any evidence in 
patient's service medical records that he had 
"heart attack" while in the service.  Therefore, 
his main cardiac disability right now is secondary 
to atherosclerotic heart disease rather than 
rheumatic heart disease.  His atherosclerotic heart 
disease is attributed to his hypertension, 
hyperlipidemia and smoking history rather than 
rheumatic fever.  

The Board has noted that the veteran provided testimony which 
was to the effect that they believed that the veteran's 
current heart problems resulted from his 


rheumatic fever in service.  However, while competent to 
report on observed manifestations, the veteran, as a layman, 
is not competent to provide a medical opinion as to the 
actual diagnosis or etiology of his symptoms. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Although the veteran had reported that his doctors had told 
him that his heart disease is caused by his service-connected 
rheumatic fever, those statements by the veteran are not 
sufficient to support the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to support a claim because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet.App. 148, 153 (1995).

The veteran has also presented copies of several articles 
pertaining to scientific studies as to the possible 
relationship between various diseases and rheumatic fever.  
The Board notes, however, that these are studies which 
pertained to persons other than the veteran.  Therefore, the 
articles cannot be said to contain medical opinion 
demonstrating that the veteran's current cardiovascular 
disease was attributable to the rheumatic fever in service, 
particularly in light of the medical opinions of record that 
directly pertain to the particulars of his claim.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

In summary, the veteran's current chronic cardiovascular 
disorders, to include hypertension, coronary artery disease, 
arteriosclerotic heart disease and residuals of a myocardial 
infarction were first demonstrated many years after service, 
and have not been shown to be related to any events therein, 
to include the episode of rheumatic fever. Accordingly, the 
Board concludes that a chronic cardiovascular disorder, to 
include hypertension, coronary artery disease, 
arteriosclerotic heart disease and residuals of a myocardial 
infarction was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in 
service, and is not proximately due to or the result of the 
service-connected history of rheumatic fever.




ORDER

1  Service connection for bilateral hearing loss is granted.

2.  Service connection for a chronic cardiovascular disorder, 
to include hypertension, coronary artery disease, 
arteriosclerotic heart disease and residuals of a myocardial 
infarction is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


